Name: Commission Regulation (EC) No 2296/2003 of 23 December 2003 derogating, for 2004, from Regulation (EC) No 327/98 opening and providing for the administration of tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy;  European Union law
 Date Published: nan

 Important legal notice|32003R2296Commission Regulation (EC) No 2296/2003 of 23 December 2003 derogating, for 2004, from Regulation (EC) No 327/98 opening and providing for the administration of tariff quotas for imports of rice and broken rice Official Journal L 340 , 24/12/2003 P. 0035 - 0036Commission Regulation (EC) No 2296/2003of 23 December 2003derogating, for 2004, from Regulation (EC) No 327/98 opening and providing for the administration of tariff quotas for imports of rice and broken riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV(6) negotiations(1), and in particular Article 1 thereof,Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of the consultations with Thailand pursuant to GATT Article XXIII(2), and in particular Article 3 thereof,Whereas:(1) The accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004 should enable those countries to qualify for the tariff quotas for imports of rice and broken rice introduced by Commission Regulation (EC) No 327/98(3) under fair conditions compared with those applicable to the existing Member States. Economic operators in those countries must be given the possibility therefore of participating fully in those quotas upon accession.(2) In order not to create disturbance on the market before and after 1 May 2004, the timetable for the tranches provided for in 2004 must be altered and the allocation of quantities adjusted without, however, altering the overall quantities provided for in the international agreements concluded in accordance with GATT Articles XXIII and XXIV(6), i.e. annual tariff quotas for imports of 63000 tonnes of semi-milled and wholly milled rice covered by CN code 1006 30 at zero duty, 20000 tonnes of husked rice covered by CN code 1006 20 at a fixed duty of EUR 88 per tonne and 80000 tonnes of broken rice covered by CN code 1006 40 with a reduction of EUR 28 per tonne in the import duty.(3) The alterations and adjustments provided for in this Regulation must replace for 2004 the measures laid down in Article 2(1) of Regulation (EC) No 327/98.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In derogation from Article 2(1) of Regulation (EC) No 327/98 the annual tariff quotas referred to in Article 1 of that Regulation shall be opened, for 2004, for imports into the Community subject to the following conditions:(a) 63000 tonnes of semi-milled and wholly milled rice covered by CN code 1006 30 (quota serial No 09.4076) shall be allocated according to country of origin and tranches as follows:>TABLE>(b) 20000 tonnes of husked rice covered by CN code 1006 20 (quota serial No 09.4077) shall be allocated according to country of origin and tranches as follows:>TABLE>(c) 80000 tonnes of broken rice covered by CN code 1006 40 (quota serial No 09.4078) shall be allocated according to country of origin and tranches as follows:>TABLE>Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January to 31 December 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 146, 20.6.1996, p. 1.(2) OJ L 122, 22.5.1996, p. 15.(3) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2458/2001 (OJ L 331, 15.12.2001, p. 10).